Order of disposition, Family Court, New York County (Michael Gage, J.), entered on or about November 4, 1993, which discharged the subject child to the custody of her mother under the supervision of the Child Welfare Administration and barred respondent from having any contact with the child, following a fact-finding determination that respondent had sexually abused the child, unanimously affirmed, without costs.
Family Court’s determination that the child was sexually abused by respondent was supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]). Unsworn out-of-court statements of a child victim may be received into evidence and, if properly corroborated, will support a finding of sexual abuse (Family Ct Act § 1046 [a] [vi]; Matter of Nicole V., 71 NY2d 112, 117-118). The hearing testimony and medical records indicate that on separate occasions the child indicated to her mother, a Child Welfare Administration caseworker and a hospital child life clinic worker that respondent had, among other things, made genital contact with her mouth. Although the child’s statements did not specifically indicate that she had been sexually abused by penetration of the vagina, the uncontroverted testimony of the expert in pediatrics and child sexual abuse established that such abuse *562occurred, based on observations of an enlarged vaginal opening and a minimal presence of hymen tissue. Concur—Sullivan, J. P., Wallach, Kupferman and Ross, JJ.